Fill in this information to identify the case:

Debtor Name Unity Holdings LLC

United States Bankruptcy Court for the: Eastern District of Wisconsin

Q) Check if this is an
. 21-20537
Case number: 27-2053 amended filing

 

 

Official Form 425C

 

Monthly Operating Report for Small Business Under Chapter 11 12/17

Month: Feb, 2021 Date report filed: 04/09/2021
MM/DD/YYYY

Line of business: Real Estate and Retail NAISC code:

In accordance with title 28, section 1746, of the United States Code, | declare under penalty of perjury
that | have examined the following small business monthly operating report and the accompanying
attachments and, to the best of my knowledge, these documents are true, correct, and complete.

Responsible party: Paul D Krause

 

Original signature of responsible party

 

Printed name of responsible party

Be 1. Questionnaire

Answer all questions on behalf of the debtor for the period covered by this report, unless otherwise indicated.

 

 

 

Yes No N/A
If you answer No to any of the questions in lines 1-9, attach an explanation and label it Exhibit A.
1. Did the business operate during the entire reporting period? F,) Q) Q
2. Do you plan to continue to operate the business next month? wi C) Q
3. Have you paid all of your bills on time? wi Q Q
4. Did you pay your employees on time? QO Q wf
5. Have you deposited all the receipts for your business into debtor in possession (DIP) accounts? Q) wi U
6. Have you timely filed your tax returns and paid all of your taxes? wi Q) Q)
7. Have you timely filed all other required government filings? P| Q =)
8, Are you current on your quarterly fee payments to the U.S. Trustee or Bankruptcy Administrator? F Q Q
9. Have you timely paid all of your insurance premiums? P| Q Q)
If you answer Yes to any of the questions in lines 10-18, attach an explanation and label it Exhibit B.
10. Do you have any bank accounts open other than the DIP accounts? OQ) wi QO)
11. Have you sold any assets other than inventory? Q) | Q)
12. Have you sold or transferred any assets or provided services to anyone related to the DIP in any way? Q) Wi QQ)
13. Did any insurance company cancel your policy? Q wi Q)
14. Did you have any unusual or significant unanticipated expenses? Q w Q
15. Have you borrowed money from anyone or has anyone made any payments on your behalf? Q wf Q
16. Has anyone made an investment in your business? Oo WwW Qa
Official Form 425C Monthly Operating Report for Small Business Under Chapter 11 page 1

Case 21-20537-gmh Doc 32 Filed 04/12/21 Pagei1iof6
Fill in this intermation to identify the Corot

 

 

 

4812

Official Form 425C

ae ahed

 

 

 

 

 

Monthly Operating Report for Small Business Under Chapter 11 +27
Teak: Dale fepurtt ied JIN Ue!
spa Estar and bheiy NAPS cote ee
Aactontnce with Wle 28. section 1746 of the Umted States Cade. 1 declare under penaity of perjury
that [ave examines the foliawing small business atontnly operating report and the accompanying
attachments and ta the best of my knowledge these documents are true correct, and complete
fan Lease 7
ao 3 — a ne ve
. som dw of a BF :
r aa edie LAS.
bo fj rau Cen Use.
os 4. Questionnaire
Se at SOP Cea’ Oo Ie Et Yel ee era By tye rend acess theranse :
Yos NG NA
7 you answer No te any of the questions in hnes 4-9 attach an expianation ang iahel 1 Exhitit A.
33 z ; | wel wd
‘ ad .
4 ~ wd
al i a
i fone) yas Esa i SEU is ze BP oSufsuris” al ad -!
me x88 wl ‘aad J
b > iy J al df
lide). fee ie is Mi to TTesite ar Bamsturiies Agrinistrate ad wd -
wet y : a a a

Pyoa answe: ¥re

tat ; i S
+ [(e ron r $5 5 sy SUED
at seals eset) as + ca wee oar te heart
t » 2
; r “ ye?
st oy d os = = yell Delaal's
4h te

Mominy Gperihing Report for Smah Bi.eaness Sader Chapter 11

Case 21-20537-gmh Doc 32 Filed 04/12/21

§ to any of the questons in ines 16-18. attach an explanation and label it Exhibit B.

Page 2 of 6

Leet tc ee

BRK EB & & &

KRbweb tb bo
bebter name Unity Holdings LLC Case number 21-20537

17.

18.

 

Have you paid any bills you owed before you filed bankruptcy? )

Al &
Oo

Have you allowed any checks to ciear the bank that were issued before you filed bankruptcy? QO)

 

| Bg Summary of Cash Activity for All Accounts

19

20.

21

22.

Total opening balance of all accounts

100.00
This amount must equal what you reported as the cash on hand at the end of the month in the previous $e

month. ff this is your first report, report the total cash on hand as of the date of the filing of this case.

Total cash receipts

Attach a listing of all cash received for the manth and ‘abel it Exhibit C include all
cash received even if you have not deposited it at the bank, collections on
receivables, credit card deposits, cash received from other parties, or loans, gifts, or
payments made by other parties on your behalf. Do nat attach bank statements in
heu of Exhibit C.

Report the total from Exhibit C here. $__ 223.02

Total cash disbursements

Attach a listing of all payments you made in the month and label it Exhibit © List the
date paid, payee, purpose, and amount include all cash payments, debit card
transactions. checks issued even if they have not cleared the bank, outstanding
checks issued before the bankruptcy was filed that were allowed to clear this month,
and payments made by other parties on your behalf. Do not attach bank statements
in lieu of Extbit O

“5 182.58
Report the total from Exhibit D here.

Net cash flow

; + § 40.44
Subtract line 21 from line 20 and report the result here. ae

This amount may be different from what you may have calculated as net profit.

Cash on hand at the end of the month

Add line 22 + line 19. Report the result here

= 140,44
Report this figure as the cash on hand at the beginniny of the month on your next operating report. = $e

This amount may not match your bank account balance because you may have outstanding checks that
have not cleared the bank or deposits in transit.

 

ibe 3. Unpaid Bills

24

Attach a list of all debts (including taxes) which you have incurred since the date you filed bankruptcy but
have not paid. Label it Exhibit E Include the date the debt was incurred, who is owed the money, the
purpose of the debt, and when the debt is due. Report the total from Exhibit E here.

Total payables § 0.00
(Exhibit E)

 

Offical Form 425C Monthly Operating Report for Small Business Under Chapter 14 page 2

Case 21-20537-gmh Doc 32 Filed 04/12/21 Page 3of6
Debtor Name Unity Holdings LLC Case number 21~20537

ae Money Owed to You

 

Aftach a list of all amounts owed to you by your customers for work you have done or merchandise you
have soid. Include amounts owed to you both before, and after you filed bankruptcy. Label it Exhibit F
Identify who owes you money. how much is owed, and when payment is due. Report the total from
Exhibit F nere.

25. Total receivables $ ___0.00

(Exhibit F)

 

ie :. Employees

26. What was the number of employees when the case was filed? —____1

27,

i—
Q

What is the number of empioyees as of the date of this monthly report?

 

ae 6. Professional Fees

28
29

30.

31

 

How much have you paid this month in professional fees related to this bankruptcy case? $ ____ 9.00
row much have you paid in professional fees related to this bankrupicy case since the case was filed? § ____ 9.00
How much have you paid this month in other professional fees? § ____0.00
Haw much have you paid in total other professional fees since filing the case? $ 0.00

 

ieee! 7, Projections

Compare your actual cash receipts and disbursements to what you projected in the previous month
Projected figures in the first month should match those provided at the initial debtor interview. if any

 

 

 

Column A Column B Column C

Projected ~ Actual = Difference

Copy lines 35-37 from Copy lines 20-22 of Subtract Column B

the previous month's this report from Column A.

report.
32 Cash receipts s____ 300,00. = s)__ 228102 "lL 8)
33. Cash disbursements $ 300.00 -~ 3 182.58 "Ss — ae
34. Net cash flow $ we ___ 9.00 “ $ 40.44 $ 40.44
35. Total projected cash receipts for the next month: $ __ 1,000.00
36. Total projected cash disbursements for the next month: -g__ 1,000.00
37 Total projected net cash flow for the next month: =5 0.00

Official Form 425C Monthly Operating Report for Smail Business Under Chapter 14 page 3

Case 21-20537-gmh Doc 32 Filed 04/12/21 Page 4of6
debtar Name Unity Holdings LLC Case number_21-20537

Bs 8. Additional Information

 

If available. check the box to the left and attach copies of the following documents.
{J 38. Bank statements for each open account iredact all but the last 4 digits of account numbers}

39. Bank reconciliation reparts for each account.

UO C6

40. Financiai reports such as an income statement (profit & loss} and/or balance sheet.

41. Budget. projection. or forecast reports.

Oo C6

42, Project, job costing, or work-in-progress reports

Official Farm 428C Monthly Operating Report for Small Business Under Chapter 11 page 4

Case 21-20537-gmh Doc 32 Filed 04/12/21 Page5of6
Unity Holdings, LLC

Schedule A & B

Case Number 21-20537

The Debtor had no bank accounts and had $100 in the till at the time of filing. Therefore.
there are no bank statements and bank reconciliations to submit in this initial monthly

operating report.

In March of 2021 the debtor opened a DIP bank account.

Case 21-20537-gmh Doc 32 Filed 04/12/21 Page 6of6
